Proceeding pursuant to CPLR article 78 to annul a determination of respondent, dated October 13, 1972, made after a hearing, which found petitioner guilty of conduct unbecoming an officer and dismissed him from the Suffolk County Police Department. Determination confirmed and proceeding dismissed, with $20 costs and disbursements. The determination, based on the entire record in this proceeding, is supported by substantial evidence and the punishment imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.